DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-31 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-31 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a film, which is/are critical or essential to the practice of the invention but not included in claim 26. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Claim 26 as presented by the applicant requires “a film retainer configured to attach an end of an elongated flexible film to the curved attachment surface”. Claim 26 does not positively requires an elongated film, as the elongated film is recited as an intended use feature of the film retainer.

To overcome this deficiency, applicant is encourage to positively claim “an elongated flexible film”, since it is an essential element required to the practice of the invention of claim 26.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 calls for the limitation “substantially parallel”, which limitation is a relative term of degrees which renders the claim indefinite.  The term "substantially" is not defined by the claim; and the specification does not provide a standard for ascertaining the requisite degree. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, what would be considered substantially parallel to user X will not necessarily be substantially parallel to user Y.

The analogy above applies to claims 10, 12, 13, and 15-16, with the recitation of “about”. Claim 10 is indefinite for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14, 17-20, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halverson (US 20170045285 A1).

Regarding claim 1:
Halverson discloses a condensation management system comprising: 
an elongated flexible film #400 configured to be stretched under tension along a longitudinal axis of the film between a first film support and a second film support (see at least Fig. 4A-B, [0063-0064]. Note: a first film support and a second film support are not claimed as part of the apparatus. Also, edge surfaces of structure #450 are supports for the film as the film is attached to them), the film comprising: 
first and second ends extending laterally across width of the film (see two topmost edges of #400 extend in the direction of #460, Fig. 4A-B); 
first and second sides extending longitudinally between the first and second ends (see Fig. 4A-B); 
a concave surface extending between the first and second sides and an opposing convex surface extending between the first and second sides (see Fig. 4A-B); and 
microchannels disposed in at least one of the concave surface and the convex surface (Fig. 1A-B, 2A-B, & 4A-B; [0027], and [0063]), the microchannels arranged at an angle greater than zero with respect to the longitudinal axis of the film ([0027]) and configured to induce a predetermined radius of curvature in the concave and convex surfaces of the film when the film is stretched longitudinally between the first and second film supports (film #400 is clearly designed with a predetermined radius of curvature in the concave and convex surfaces, that allows film #400 to be attached to structure #450). 

Regarding claim 2:
Halverson further discloses wherein the sides of the film are unsupported other than by the first support and the second film support (Note: the first film support and the second film support are not claimed as part of the apparatus. The limitation of claim 2 is thus clearly an intended use limitation as per MPEP 2114-II. Moreover, at seen in Fig, 1A at least, the sides of the film are unsupported). 

Regarding claim 3:
Halverson further discloses wherein the predetermined radius of curvature is a function of the distance between the first and second supports (Note: the first film support and the second film support are not claimed as part of the apparatus. The limitation of claim 3 are regarded as an intended use limitation. Further, because film #400 is designed to be attached to structure #450 comprising the film support as pointed out in the rejection of claim 1, it is reasonable assertion that the predetermined radius of curvature is a function of the distance between the first and second supports).  

Regarding claim 4:
Halverson discloses all the limitations.
The limitation “wherein: each of the first and second film supports has a substantially flat attachment surface to which the first and second ends of the flexible film are respectively attached; a minimum value of the radius of curvature of the film occurs at a longitudinal intermediate point of the film between the first and second film supports; and a maximum value of the radius of curvature occurs proximate to the first and second film supports” is directed to the specifics of the first and second film supports, which have not been claimed as part of the device. The limitation is regarded as an intended use limitation as per MPEP 2114-II). 

Regarding claim 5:
Halverson discloses all the limitations.
The limitation “wherein: each of the first and second film supports has a curved attachment surface to which the first and second ends of the flexible film are respectively attached; a minimum value of the radius of curvature of the film occurs proximate to at least one of the first and second film supports; and a maximum value of the radius of curvature of the film occurs at an intermediate point of the film between the first and second film supports” is directed to the specifics of the first and second film supports, which have not been claimed as part of the device. The limitation is regarded as an intended use limitation as per MPEP 2114-II). 

Regarding claim 6:
Halverson discloses all the limitations.
The limitation “wherein the maximum value of the radius of curvature of the film is less than about five times a radius of curvature of the attachment surfaces of the first and second film supports” is directed to the specifics of the first and second film supports, which have not been claimed as part of the device. The limitation is regarded as an intended use limitation as per MPEP 2114-II). 

Regarding claim 7:
Halverson discloses all the limitations.
The limitation “wherein the film is removably attached to the first and second film supports” is directed to the specifics of the first and second film supports, which have not been claimed as part of the device. The limitation is regarded as an intended use limitation as per MPEP 2114-II). 

Regarding claim 8:
Halverson further discloses wherein the microchannels extend along one or both of the concave surface of the film and the convex surface of the film (see at least [0027] & [0063]). 

Regarding claim 9:
Halverson further discloses a second set of microchannels wherein longitudinal axes of the microchannels are substantially parallel to a longitudinal axis of the film (see at least Fig. 2A-B, [0034]).

Regarding claim 10:
Halverson further discloses wherein longitudinal axes of the microchannels are disposed at an angle greater than 0 degrees and less than about 60 degrees with respect to a longitudinal axis of the film (see at least Fig. 1A-B, [0027]).

Regarding claim 11:
Halverson discloses all the limitations.
The limitation “wherein a bottom of the film slopes downward along the direction of gravity between the first and second film supports” is directed to the specifics of the first and second film supports, which have not been claimed as part of the device. The limitation is regarded as an intended use limitation as per MPEP 2114-II. Also, as shown in Fig. 4A, a bottom of the film slopes downward along the direction of gravity). 
 
Regarding claim 12:
Halverson further discloses wherein a downward slope of the film is between about 0.01 and 0.2 (at the lowermost point of #400, where line #460 passes, the slope is 0. At the quarter circle mark of #400 from the lowermost point, the slope is undefined. At some point between the lowermost point and the quarter circle mark of #400, a downward slope of the film #400 is between about 0.01 and 0.2.

Regarding claim 14:
Halverson further discloses wherein the film comprises at least one of polyethylene, polypropylene, polyester, co-polyester, and polyurethane (see [0046]). 

Regarding claim 17:
Halverson further discloses wherein at least one of the surfaces of the film is hydrophilic ([0032]).

Regarding claim 18:
Halverson further discloses wherein the hydrophilic surface includes an organosilane coating ([0032] & [0060]).

Regarding claim 19:
Halverson further discloses wherein at least some of the microchannels are capillary channels configured to wick condensate in the channels against the force of gravity ([0026]).

Regarding claim 20:
Halverson discloses a condensation management system comprising: 
a first film support (see Fig. 4A of Halverson Reproduced and Annotated below); 
a second curved film support separated from the first support by a distance (see Fig. 4A below); an elongated flexible film #400 stretched between the first support and a second support (see at least Fig. 4A below), the film comprising: 
a first end extending laterally across the film, the first end supported by the first support; a second end extending laterally across the film, the second end supported by the second support (see two topmost edges of #400 extend in the direction of #460, Fig. 4A-B); 
first and second sides extending longitudinally between the first and second ends (see Fig. 4A-B); 
a concave surface extending between the first and second sides; an opposing convex surface extending between the first and second sides (see Fig. 4A-B). 


    PNG
    media_image1.png
    494
    1012
    media_image1.png
    Greyscale

Fig. 4A of Halverson Reproduced and Annotated

Regarding claim 22:
Halverson further discloses wherein: the first film support has a curved attachment surface to which the first end of the film is attached; and the second film support has a curved attachment surface to which the second end of the film is attached (see at least Fig. 4A above). 

Regarding claim 24:
Halverson further discloses microchannels disposed in at least one of the concave surface and the convex surfaces of the film, the microchannels configured to induce a predetermined radius of curvature in the concave and convex surfaces (Fig. 1A-B, 2A-B, & 4A-B; [0027], and [0063]. Note: film #400 is clearly designed with a predetermined radius of curvature in the concave and convex surfaces that allows film #400 to be attached to structure #450).

Regarding claim 25:
Halverson further discloses wherein the microchannels are capillary channels configured to wick fluid against the force of gravity ([0026]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13, 15-16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson (US 20170045285 A1).

Regarding claim 13:
Halverson discloses all the limitations, except for wherein a stiffness of the film along one or both of a longitudinal axis and a lateral axis is between about 100 pounds per foot per linear inch and about 1500 pounds per foot per linear inch. 

Nonetheless, Halverson recognizes that providing a robust structure for the film is imperative (see at least [0032], [0037], and [0046]). Thus, the stiffness of the film is recognized as a result effective variable that can be optimized by routine experimentation. It has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05-II, In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Halverson with the specific stiffness as claimed above.

One of ordinary skills would have recognized that doing so would have optimized the film for a specific application; thereby, making the system more efficient.

Regarding claim 15:
Halverson discloses all the limitations, except for wherein a ratio of width to length of the film is greater than about 0.01 and less than about 0.5.

However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Halverson with the specific ratio range as claimed above.

One of ordinary skills would have recognized that doing so would have optimized the film for a specific application; thereby, making the system more efficient.

Regarding claim 16:
Halverson discloses all the limitations, except for wherein the longitudinal tension in the film is between about 2.5 pounds and about 12 pounds.

Nonetheless, Halverson recognizes that providing a robust structure for the film is imperative (see at least [0032], [0037], and [0046]). Thus, the tension of the film is recognized as a result effective variable that can be optimized by routine experimentation. It has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05-II, In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Halverson with the specific tension range as claimed above.

One of ordinary skills would have recognized that doing so would have optimized the film for a specific application; thereby, making the system more efficient.

Regarding claim 23:
Halverson discloses all the limitations, except for wherein a lateral stiffness of the film is less than a longitudinal stiffness of the film. 

Nonetheless, Halverson recognizes that providing a robust structure for the film is imperative (see at least [0032], [0037], and [0046]). Thus, the stiffness of the film is recognized as a result effective variable that can be optimized by routine experimentation. It has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05-II, In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Halverson with the specific stiffness as claimed above.

One of ordinary skills would have recognized that doing so would have optimized the film for a specific application; thereby, making the system more efficient.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not anticipate nor render obvious the combination set forth in claim 21, and specifically does not disclose a condensation management system wherein the sides of the film are unsupported other than by the first support and the second support. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the Halverson to incorporate such feature as per MPEP § 2143.01; especially since it would require a substantial reconstruction and redesign of the elements shown in Halverson.

Claims 26-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not anticipate nor render obvious the combination set forth in claim 26, and specifically does not disclose a condensation management device comprising an attachment portion comprising a curved attachment surface; an elongated flexible film, a film retainer configured to attach an end of the elongated flexible film to the curved attachment surface, the curved attachment surface configured to impart a curve to the flexible film, the curved attachment surface and film retainer configured to operate together to secure the flexible film such that the film extends away from the attachment portion under tension; and a mounting portion mechanically coupled to the attachment portion and configured to mount the condensation management device relative to a condensate forming surface in an orientation so that condensate that forms on the condensate forming surface falls onto a concave surface of the film.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Maudlin (US 3750418 A) teaches a condensate tray space apart from a structure that generates condensate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763